

Exhibit 10.2
 
GUARANTY
 
THIS GUARANTY, dated as of June 16, 2011, by LYDALL THERMAL/ACOUSTICAL, INC., a
Delaware corporation (“Lydall Thermal”), LYDALL FILTRATION/SEPARATION, INC., a
Connecticut corporation (“Lydall Filtration”), LYDALL INTERNATIONAL, INC., a
Delaware corporation (“Lydall International” and each of Lydall Thermal, Lydall
Filtration and Lydall International is sometimes individually referred to herein
as a “Guarantor”, and all three such entities are herein collectively referred
to as, the “Guarantors”), is made in favor of BANK OF AMERICA, N.A., a national
banking association (the “Lender”).
 
WHEREAS, LYDALL, INC., a Delaware corporation (the “Company”), has entered into
that certain Credit Agreement dated as of even date herewith (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), by and between the Company and the Lender, pursuant to
which the Lender, subject to the terms and conditions contained therein, is to
make loans or otherwise to extend credit or provide financial accommodations to
the Company;
 
WHEREAS, each Guarantor is a subsidiary of the Company;
 
WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Company by the Lender pursuant to
the Credit Agreement (which benefits are hereby acknowledged);
 
WHEREAS, it is a condition precedent to the Lender’s making any loans or
otherwise extending credit to the Company under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty to the Lender; and
 
WHEREAS, each Guarantor wishes to guaranty the Company’s obligations to the
Lender under or in respect of the Credit Agreement as provided herein.
 
NOW, THEREFORE, each Guarantor hereby agrees with the Lender as follows:
 
1.  Definitions.     The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  Guaranty of Payment and Performance.     Each Guarantor hereby jointly and
severally guarantees to the Lender the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b) and
506(b) of the Federal Bankruptcy Code.  This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectibility only and
is in no way conditioned upon any requirement that the Lender first attempt to
collect any of the Obligations from the Company or resort to any collateral
security or other means of obtaining payment.  Should the Company default in the
payment or performance of any of the Obligations which default remains
continuing beyond any applicable grace period, the obligations of each Guarantor
hereunder with respect to such Obligations in default shall become immediately
due and payable to the Lender, without demand or notice of any nature, all of
which are expressly waived by each Guarantor.  Payments by the Guarantors
hereunder may be required by the Lender on any number of occasions.
 
3.  Guarantors’ Agreement to Pay Enforcement Costs, etc.     Each Guarantor
further jointly and severally agrees, as the principal obligor and not as a
guarantor only, to pay to the Lender, on demand, all costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
the Lender in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after
judgment, at the applicable rate of interest for overdue principal set forth in
the Credit Agreement, provided that if such interest exceeds the maximum amount
permitted to be paid under applicable law, then such interest shall be reduced
to such maximum permitted amount.
 
4.  Waivers by Guarantors; Lender’s Freedom to Act.     Each Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto. Each Guarantor waives promptness,
diligence, presentment, demand, protest, notice of acceptance, notice of any
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Company or any other entity or other person primarily or secondarily
liable with respect to any of the Obligations, and all suretyship defenses
generally.  Without limiting the generality of the foregoing, each Guarantor
agrees to the provisions of any instrument evidencing, securing or otherwise
executed in connection with any Obligation and agrees that the obligations of
each Guarantor hereunder shall not be released or discharged, in whole or in
part, or otherwise affected by (i) the failure of the Lender to assert any claim
or demand or to enforce any right or remedy against the Company or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any Obligation; (iii) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation, amendments or modifications of any of the terms or
provisions of the Credit Agreement, the Note, the other Loan Documents or any
other agreement evidencing, securing or otherwise executed in connection with
any of the Obligations; (iv) the addition, substitution or release of any entity
or other person primarily or secondarily liable for any Obligation, (v) the
adequacy of any rights which the Lender may have against any collateral security
or other means of obtaining repayment of any of the Obligations; (vi) the
impairment of any collateral securing any of the Obligations, including without
limitation the failure to perfect or preserve any rights which the Lender might
have in such collateral security or the substitution, exchange, surrender,
release, loss or destruction of any such collateral security; or (vii) any other
act or omission other than an express waiver, release or discharge which might
in any manner, or to any extent, vary the risk of any Guarantor or otherwise
operate as a release or discharge of any Guarantor, all of which may be done
without notice to any Guarantor.  To the fullest extent permitted by law, each
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent the Lender from bringing any action, including any claim for a
deficiency, or exercising any other right or remedy (including any right of
set-off), against any Guarantor before or after the Lender’s commencement or
completion of any foreclosure action, whether judicially, by exercise of power
of sale or otherwise, or (B) any other law which in any other way would
otherwise require any election of remedies by the Lender.

 
2

--------------------------------------------------------------------------------

 
 
5.  Unenforceability of Obligations Against Company.     If for any reason the
Company has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Company by reason of the Company’s insolvency, bankruptcy or reorganization
or by other operation of law or for any other reason, this Guaranty shall
nevertheless be binding on each Guarantor, jointly and severally, to the same
extent as if such Guarantor at all times had been the principal obligor on all
such Obligations.  In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of the Company, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Note, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.
 
6.  Subrogation; Subordination.  
 
6.1.  Waiver of Rights Against Company.     Until the final payment and
performance in full of all of the Obligations (other than contingent
indemnification obligations for which no claim has been asserted), none of the
Guarantors shall exercise any rights against the Company arising as a result of
payment by any Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, or prove any claim in competition with
the Lender in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; none of the Guarantors will
claim any setoff, recoupment or counterclaim against the Company in respect of
any liability of such Guarantor to the Company; and each Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by the Lender or any such affiliate.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2.  Subordination.     The payment of any amounts due with respect to any
indebtedness of the Company now or hereafter owed to any Guarantor is hereby
subordinated to the prior payment in full of all of the Obligations (other than
contingent indemnification obligations for which no claim has been asserted);
provided, however, that each Guarantor shall be permitted to receive payments of
any of the Borrower’s obligations and indebtedness to such Guarantor so long as
no Event of Default exists at such time.  Each Guarantor agrees that, during the
continuance of any Event of Default in the payment or performance of any of the
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to such Guarantor.  If,
notwithstanding the foregoing sentence, during the continuance of any Event of
Default, any Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Lender and be paid over to the Lender on
account of the Obligations without affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.
 
6.3.  Provisions Supplemental.     The provisions of this §6 shall be
supplemental to, and not in derogation of, any rights and remedies of the Lender
under any separate subordination agreement which the Lender may at any time and
from time to time enter into with any Guarantor.
 
7.  Security; Setoff.     Each Guarantor hereby grants to the Lender, a lien,
security interest and a right of setoff as security for all liabilities and
obligations to the Lender under this Guaranty or any other Loan Document,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Lender or any entity under the control of the
Lender, or in transit to any of them.  At any time during the continuance of an
Event of Default, without demand or notice, the Lender may set off the same or
any part thereof and apply the same to any liability or obligation of such
Guarantor under this Guaranty or any other Loan Document even though unmatured
and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.  The Lender shall not be required to marshal any present or
future security for, or guarantees of, the Obligations or to resort to any such
security or guarantee in any particular order and each Guarantor waives, to the
fullest extent that it lawfully can, (a) any right it might have to require the
Lender to pursue any particular remedy before proceeding against it and (b) any
right to the benefit of, or to direct the application of the proceeds of any
collateral until the Obligations are paid in full.
 
 
4

--------------------------------------------------------------------------------

 
 
8.  Further Assurances.     Each Guarantor agrees that it will from time to
time, at the request of the Lender, provide to the Lender such Guarantor’s most
recent audited and unaudited balance sheets and related statements of income and
changes in financial condition (prepared on a consolidated basis with such
Guarantor’s subsidiaries, if any) to the extent not otherwise provided to
Lender, and such other information relating to the business and affairs of such
Guarantor as the Lender may reasonably request. Each Guarantor agrees to do all
such things and execute all such documents as the Lender may reasonably consider
necessary or desirable to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Lender hereunder.  Each Guarantor
acknowledges and confirms that such Guarantor has established such Guarantor’s
own adequate means of obtaining from the Company on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Company and that such Guarantor will look to the Company and not to the Lender
in order for such Guarantor to keep adequately informed of changes in the
Company’s financial condition.
 
9.  Termination; Reinstatement.     This Guaranty shall remain in full force and
effect until the Lender is given written notice from each Guarantor of such
Guarantor’s intention to discontinue this Guaranty, notwithstanding any
intermediate or temporary payment or settlement of the whole or any part of the
Obligations.  No such notice shall be effective unless received and acknowledged
by an officer of the Lender at the address of the Lender for notices set forth
in §10.02 of the Credit Agreement.  No such notice shall affect any rights of
the Lender or of  any affiliate of the Lender hereunder, including without
limitation the rights set forth in §§4 and 6 hereof, with respect to any
Obligations incurred or accrued prior to the receipt of such notice or any
Obligations incurred or accrued pursuant to any contract or commitment in
existence prior to such receipt, and all checks, drafts, notes, instruments
(negotiable or otherwise) and writings made by or for the account of the Company
and drawn on the Lender or any of its agents purporting to be dated on or before
the date of receipt of such notice, although presented to and paid or accepted
by the Lender after that date, shall form part of the Obligations.  This
Guaranty shall continue to be effective or be reinstated, notwithstanding any
such notice, if at any time any payment made or value received with respect to
any Obligation is rescinded or must otherwise be returned by the Lender upon the
insolvency, bankruptcy or reorganization of the Company, or otherwise, all as
though such payment had not been made or value received.
 
10.  Successors and Assigns.     This Guaranty shall be binding upon each
Guarantor and each Guarantor’s successors and assigns, and shall inure to the
benefit of, and be enforceable by, the Lender and its successors and transferees
and assigns permitted pursuant to the Credit Agreement.  Without limiting the
generality of the foregoing sentence, the Lender may assign or otherwise
transfer the Credit Agreement, the Note, the other Loan Documents or any other
agreement or note held by it evidencing, securing, or otherwise executed in
connection with, the Obligations, or sell participations in any interest
therein, to any other entity or other person all in accordance with the
provisions of the Credit Agreement, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Lender herein.
 
 
5

--------------------------------------------------------------------------------

 
 
11.  Amendments and Waivers.     No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Lender;
provided, that no amendment hereto shall be effective without the writing and
signature of the Guarantors and the Lender. No failure on the part of the Lender
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
12.  Notices.     Any notice required or permitted by this Agreement shall be in
writing and shall be given: (a) by personal delivery, (b) by certified mail,
return receipt requested, or (c) by nationally recognized overnight courier
(e.g., Federal Express), or (d) by electronic facsimile transmission (with
confirmation of successful transmission) or by electronic mail (provided,
however, that if a notice is given by facsimile or electronic mail, a copy of
such notice shall also be delivered by one of the other delivery methods set
forth in clauses (a), (b) and (c) above), in each case addressed to such party
at its address indicated below:



   (a)
 
if to any Guarantor,
             
Lydall Thermal/Acoustical, Inc.
     
Lydall Filtration/Separation, Inc.
     
and Lydall International, Inc.
     
c/o Lydall, Inc.
     
One Colonial Road
     
Manchester, CT 06042
     
Attention:  General Counsel
     
Telephone: (860) 327-0202
     
Telecopier: (860) 646-8847
     
Email: pigoe@lydall.com
             
with a copy to:
             
Murtha Cullina LLP
     
CityPlace I
     
185 Asylum Street
     
Hartford, CT 06103
     
Attn: Frank J. Saccomandi, III Esq.
     
Telephone:  (860) 240-6043
     
Telecopier:  (860) 240-6150
     
Email: FSaccomandi@murthalaw.com


 
6

--------------------------------------------------------------------------------

 



   (b)
 
if to the Lender,
             
Bank of America, N.A.
     
CityPlace I
     
185 Asylum Street
     
Hartford, CT  06103
     
Attn:  Christopher T. Phelan, Senior Vice President
     
Telephone:  (860) 952-7492
     
Telecopier:  (860) 952-7515
     
Email: christopher.phelan@baml.com
             
with a copy to:
             
Shipman & Goodwin LLP
     
One Constitution Plaza
     
Hartford, CT  06103-1919
     
Attn: James C. Schulwolf, Esq.
     
Telephone:  (860) 251-5949
     
Telecopier:  (860) 251-5211
     
Email: jschulwolf@goodwin.com



or to any other address as the parties hereto may designate by ten (10) days
advance written notice to the other parties.  Notices and other communications
delivered by personal delivery or nationally recognized overnight courier
service, mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by electronic
facsimile or electronic mail shall be deemed to have been given when sent
(except that, if not received during normal business hours of the recipient,
shall be deemed to have been given at the opening of business on the next
business day for such recipient after such receipt).

 
7

--------------------------------------------------------------------------------

 


13.  Governing Law; Consent to Jurisdiction.
 
THIS GUARANTY IS INTENDED TO TAKE EFFECT AND SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CONNECTICUT.  Each Guarantor agrees
that any suit for the enforcement of this Guaranty may be brought in the courts
of the State of Connecticut or any federal court sitting therein and consents to
the nonexclusive jurisdiction of such court and to the service of process in any
such suit being made upon such Guarantor by certified or registered mail at the
address specified by reference in §12 hereof.  Each Guarantor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient forum.
 
14.  Waiver of Jury Trial.     EACH GUARANTOR AND THE LENDER MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY OR ANY OTHER DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PARTY.  Except as prohibited by law, each
Guarantor hereby waives any right which it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Each Guarantor (i) certifies that neither the Lender nor any
representative, agent or attorney of the Lender has represented, expressly or
otherwise, that the Lender would not, in the event of litigation, seek to
enforce the foregoing waivers and (ii) acknowledges that, in entering into the
Credit Agreement and the other Loan Documents to which the Lender is a party,
the Lender is relying upon, among other things, the waivers and certifications
contained in this §14.
 
15.  Prejudgment Remedy Waiver; Other Waivers.     EACH GUARANTOR HEREBY
REPRESENTS, WARRANTS AND ACKNOWLEDGES THAT THE FINANCING EVIDENCED HEREBY IS A
COMMERCIAL TRANSACTION WITHIN THE MEANING OF CHAPTER 903a OF THE CONNECTICUT
GENERAL STATUTES, AS AMENDED.  EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO NOTICE
AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278A ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW
WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE LENDER MAY EMPLOY TO
ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  MORE SPECIFICALLY, EACH GUARANTOR ACKNOWLEDGES THAT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT THE LENDER’S
ATTORNEY MAY, PURSUANT TO, AND IN ACCORDANCE WITH, CONN. GEN. STATE. §52-278F,
ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER PROVIDED
THE COMPLAINT SHALL SET FORTH A COPY OF THIS WAIVER.  EACH GUARANTOR
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES EACH GUARANTOR’S RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE
OF SAID WRIT.  EACH GUARANTOR FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE
LENDER POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT SUCH GUARANTOR AGAINST
DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY THE
LENDER.

 
8

--------------------------------------------------------------------------------

 
 
16.  Miscellaneous.     This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for the ease of reference only and shall not affect
the meaning of the relevant provisions.  The meanings of all defined terms used
in this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 

  LYDALL THERMAL/ACOUSTICAL, INC.          
 
By:
/s/ Dale G. Barnhart
     
Name:  Dale G. Barnhart
     
Title:   President
 

 

  LYDALL FILTRATION/SEPARATION, INC.             By:
/s/ Dale G. Barnhart
     
Name:  Dale G. Barnhart
     
Title:   President
 

 

  LYDALL INTERNATIONAL, INC.             By:
/s/ Dale G. Barnhart
     
Name:  Dale G. Barnhart
     
Title:   President
 

 
[Signature Page to Guaranty]


 
 

--------------------------------------------------------------------------------

 